C




            THEA          ORNEk-        @ENEJ~CA

                        OF     TEXAS




    Honorable Byron Tunnel1                 Opinion No. C-25
    Speaker
    House of Representatives                Re:    Construction of Sec-
    Austin, Texas                                  tion 56 of Article
                                                   XVI of the Constltu-
    Dear Mr. Tunnell:                              tion of Texas.
           Your request for an opinion on the above subject matter
    reads as follows:
                 "I hereby request an opinion from
              you concerning the constitutionality
              of House Bill No. 11. My particular
              question Is, under Article 16, Section
              56 of the Constitution is the legisla-
              ture prohibited from authorizing expen-
              ditures of money for the purposes set
              forth in Article 16, Section56 of the
              Constitution in any other manner than
              by advertising In periodicals having
              national circulation. Or, stated in
              another manner, may the legislature
              authorize the expenditure of money
              under Article 16, Section 56, by the
              use of radio, newspapers, television
              and other means deemed appropriate.
                 "Your earliest possible considera-
              tion of this Important matter would be
              appreciated."
           Section 56 of Article XVI o,fthe Constitution provides
    as follows:
                 "The Legislature of the State of
              Texas shall have the power to appro-
              priate money and establish the proce-
              dure necessary to expend such money
              for the purpose of developing informa-
              tion about the historical, natural,
              agricultural, industrial, educational,



                                 -99-
Honorable Byron Bunnell, Page 2             Opinion No. C- 25


         marketing, recreational and living
         resources of Texas, and for the pur-
         pose of informing persons and corpora-
         tions of other states through adver-
         tising in periodicals having national
         circulation, and the dissemination
         of factual information about the aovan-
         tages and economic resources offered
         by the State of Texas; providing,
         however, that neither the name nor
         the picture of any living state offi-
         cial shall ever be used In any of
         said advertising; and providing that
         the Legislature may require that any
         sum of money appropriated hereunder
         shall be matched by an equal sum paid
         into the State Treasury from private
         sources before any of said money may
         be expended."
       Section 56 of Article XVI, above quoted, was adopted
at the General Election on November 4, 1958.  In Attorney
General's Opinion ~~-833 (1960), it was held:
             "It Is to be noted that the Legls-
         lature was not directed to appropriate
         these funds from any specific source
         of revenue. To implement this new
         constitutional provision L-Article
         XVI, Section 56, above quoted 7 the
         56th Legislature passed S.B. i52
         (Acts 1959, Regular Session, page
         431, Chapter 193). Sec. 3(a) thereof
         is quoted on the first page of this
         opinion. This contains express
         authority to do the thing inquired
         about by Mr. Greer - the paying for
         this brochure out of hlghway~funds -
         and we quote: 'The Texas Highway
         Department is authorized and empowered
         to pay . . . the cost of developing
         and publishing various material and
         the dissemination thereof . . . from
         highway revenues.'
             II . . .




                          -lOO-
.   -




        Honorable Byron Tunnell, Page 3                Opinion No. C- 25


                     "It is the opinion of this office
                  that the use of highway funds to pay
                  for publishing and distribution of the
                  brochure is in accordance with S.B. 152
                  above referred to and of Art. 16, Sec.
                  56 of the Constitution, is not prohi-
                  bited by Art. 8, Sec. 7-a, nor by any
                  other constitutional provision."
               In Attorney General's Opinion WW-534 (1958), it was
        held that the Texas Industrial Commission could expend monies
        for the purpose of planning, organizing and operating a
        program for attracting and locating new industries in this
        State, pursuant to the provisions of Article 5190& Vernon's
        Civil Statutes, and stated:
                     "We are sustained In this c,onclu-
                  sion in view of the fact that the
                  voters of Texas adopted an amendment
                  to Section 56 of Article XVI of the
                  Constitution of Texas at the general
                  election in 1958 . . ."
                In Attorney General's Opinion ww-676 (1959), it was
        held:
                     "It Is our opinion that Section 56
                  of Article XVI, supra, together with
                  the enabling act, Article 5190$, constl-
                  tutes pre-existing law, which would
                  authorize you to pay these accounts, if
                  in fact the accounts for salaries, of-
                  fice rent, etc., were incurred by the
                  Texas Industrial Commission in planning,
                  organizing or operating a program for
                  attracting and locating new Industries
                  in the State of Texas. . . .'
               The above mentioned Attorney General's Opinions are
        the only opinions construing the provisions of Section 56
        of Article XVI of the Constitution of Texas, as amended in
        1958, and, to our knowledge, there has been no decision by
        the courts of this State construing the amendment.
               It appears from the wording of Section 56 of Article
        XVI that the Legislature has the power to appropriate money
        for three purposes: (1) "f,orthe purpose of developing infor-
        mation about the historical, natural, ,agrlcultural,industrial,
        educationalA marketingA recreational and living resources of
        Texas . . . , and (2) for the purpose of informing persons

                                    -ICI-
Honorable Byron Tunnell, Page 4             Opinion No. C- 25


and corporations of other states through advzrtisi"$ intI
periodicals having national circulation. . . , and 3) the
dissemination of factual Information about the advantages
and economic resources offered by the State of Texas. . .' .
It is clear that purpose (1) does not pertain to advertising,
but applies only to the developing of certain Information.
Where pa&sons and corporations of other states are to be
informed about the advantages and economic resources of Texas
through the medium of advertising in periodicals, such period-
icals must have a national circulation; however, this limita-
tion is clearly applicable only to this particular medium.
       You are, therefore, advised that the Legislature may
authorize the expenditure of money under Section 56 of
Article XVI of the Texas Constitution for the purpose of the
dissemination of factual information about the advantages
and economic resources offered by the State of Texas. The
only limitation placed upon the Legislature as to its choice
of the method of the dissemination of factual Information
about the advantages and economic resources offered by the
State of Texas is that when the advertising medium chosen
for the purpose of disseminating such information to persons
and corporations of other states is a periodical, it must
be one of national circulation.
       The above conclusion is In harmony with the holdings
of Attorney General's Opinion ~~-833, WW-534 and WW-676,
copies of which are enclosed for your information.

                     SUMMARY
             The Legislature may authorize the expendi-
       ture of money under Section 56 of Article XVI
       of the Constitution of Texas for the purpose of
       the dissemination of factual information about
       the advantages and economic resources offered by
       the State of Texas by use of radio, newspapers,
       television and other means deemed appropriate.
       However, the Constitution prohibits the expendl-
       tures of funds for the purpose of disseminating
       such information to persons or corporations of
       other states through the medium of advertising
       in a periodical unless such periodical be one of
       national circulation.
                               Yours very truly,
                               WAGGONER CARR
                               Attorney General of Texas

                            -lOZ-
Honorable Byron Tunnell, Page 5                Opinion No. C-   25




                                    Assistant Attor



APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
W. 0. Shultz
Howard Mays
Ben Harrison
Frank Booth
APPROVED FOR THE ATTORNEY GENERAL
By: Stanton Stone




                            -103-